Citation Nr: 0828615	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The veteran had active service from March 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  That action granted service connection and 
assigned a noncompensable rating for bilateral hearing loss 
and denied service connection for a left toe disability, for 
GERD, and for tinnitus.  The veteran filed a notice of 
disagreement (NOD) in April 2006 concerning the issues of 
tinnitus and GERD.

The claim for service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran when further action on 
his part is required. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for 
tinnitus has been accomplished.  

2.  The veteran's tinnitus can be attributed to his period of 
active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In view of the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he has tinnitus and that the 
disability is related to his period of military service.  He 
asserts that he was exposed to loud noise while working as a 
jet engine mechanic during his enlistment.  

The Board is aware that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing left ear tinnitus after 
service).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
the veteran is not competent to say that his tinnitus was a 
result of acoustic trauma or was of a chronic nature to which 
current disability may be attributed.  The Board notes that 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).

In this case, the veteran's service treatment records are 
negative for findings or diagnoses of tinnitus.  In a March 
2005 private treatment record, some 40 years following his 
discharge from service, the veteran was first noted to 
complain of tinnitus.  In a subsequent report of July 2005 
examination, a physician noted the veteran's complaints of 
tinnitus in his left ear.  The physician noted that the onset 
had been sudden and described by the veteran as constant over 
the past six months.  The veteran otherwise did not report a 
history of ear pain, pressure or vertigo, nor did he report 
any history of ear infections or exposure to ototoxic 
medications.  The physician opined that the tinnitus present 
in the left ear may have been caused by the veteran's hearing 
loss.  At the same time the physician noted that she was 
concerned that the tinnitus was present in the left ear and 
the greater degree of hearing loss was in the right ear.  

In a report of February 2006 VA medical examination, the 
examiner noted the veteran's reported medical and military 
history to include exposure to jet engines and weapons' fire 
without hearing protection devices in service.  The examiner 
also noted the veteran's denial of post-service occupational 
and recreational noise exposure.  The veteran reported a 
history of a ringing sensation that had begun approximately 
four years previously, and that his tinnitus was only present 
in his left ear.  Audiometric testing revealed sloping to 
moderately severe sensorineural hearing loss in the higher 
frequency range bilaterally.  Following an evaluation of the 
veteran, the examiner opined that the veteran's tinnitus was 
less likely as not caused by noise trauma in military 
service.  The examiner based his opinion on the time span 
between the veteran's military service and the reported onset 
of his tinnitus.  He noted that scientific literature did not 
support any connection between tinnitus and noise exposure 
many years prior to the onset of the disability.  

Following the above noted February 2006 VA examination, the 
veteran submitted additional evidence in support of his 
claim.  In December 2006, a statement was received by the RO 
from M. L., an audiologist at Scripps Memorial Hospital.  The 
statement noted that the veteran had undergone audiological 
evaluations in September 2002, April 2005, and August 2006 
and that such evaluations had revealed severe, sensorineural 
hearing loss.  Furthermore, the statement noted the veteran's 
reported history of constant, high-pitched "bilateral" 
tinnitus.  

After carefully reviewing the record, the Board finds that 
the evidence regarding the etiology of the veteran's tinnitus 
is in relative equipoise.  The veteran clearly had noise 
exposure in service.  There is no evidence of any significant 
noise exposure after service.  

As noted above, in a report of February 2006 VA examination, 
the examiner was noted to have reviewed the veteran's claims 
file and determined that the veteran's tinnitus was not 
related to acoustic trauma in service.  However, the Board 
finds the VA examiner's opinion questionable in light of the 
fact that the same VA examiner clearly attributed the 
veteran's hearing loss to military noise exposure, which the 
RO relied on in granting the veteran's claim for service 
connection for hearing loss.  Although hearing loss and 
tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  

Otherwise, the favorable medical evidence of record, as noted 
above, is from a private physician who in a report of July 
2005 examination opined that the veteran's tinnitus "may 
be" related to his hearing loss.  It would appear that the 
physician chose to use speculative language (e. g., may be) 
in part due to her finding that the veteran's tinnitus was in 
his left ear and the greater degree of hearing loss was in 
his right.  However, VA audiology testing in February 2006 
appears to indicate that the severity of the veteran's 
hearing loss is equal in both his right ear and left ear.  
Furthermore, the United States Court of Appeals for Veterans 
Claims has held that cautious language by a physician does 
not always express inconclusiveness especially when there is 
supportive medical evidence in the record which provides 
evidentiary support for the otherwise speculative statement 
in issue.  See Lee v. Brown, 10 Vet. App. 336 (1997).  Here, 
as noted above, medical treatises support the private 
physician's opinion.  

Therefore, in light of the available evidence, and with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that service connection for tinnitus is 
warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  The appeal will therefore be allowed.  


ORDER

Service connection for left ear tinnitus is granted.

REMAND

The veteran asserts that he suffers from GERD, and that the 
disability was manifested during his military service.  
Service treatment records document that the veteran was 
treated for esophagitis, hiatal hernia, and other gastric 
complaints in service.  Subsequent post service medical 
evidence, beginning in 1998, reflects that the veteran was 
seen and treated by several doctors for GERD and related 
gastric ailments.  

A review of the record discloses that the veteran was 
afforded a VA examination in February 2006 for the purpose of 
his claim for service connection for GERD.  At the time, the 
examiner noted the veteran's reported history of persistent, 
increasing symptoms related to heartburn from the time of his 
military discharge until he sought medical help in 1998.  The 
veteran was also noted to report taking antacids "his whole 
life".  Following the clinical evaluation, the examiner 
diagnosed the veteran with GERD, short-segment esophagus, and 
symptoms controlled by Nexium.  The examiner failed to render 
an opinion as to whether or not any of these disabilities 
were related to the veteran's period of service.  

It is well established that the fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

In light of the veteran's service and post-service gastric 
complaints and treatment, the Board finds that the veteran 
should be scheduled for an additional VA examination, 
preferably by a gastroenterologist.  The examiner should 
evaluate the veteran and render a well-reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
gastroenterological disabilities, to include GERD.  The 
examiner's opinion should be based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A (West 2002).  (The 
Board emphasizes to the veteran that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).)

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The veteran should be scheduled for a 
VA examination, preferably by a 
gastroenterologist, to determine the 
nature and etiology of any diagnosed 
gastroenterological disabilities, to 
include GERD.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran.  The 
examination report should include a 
discussion of the veteran's documented 
medical history and assertions.

Following a clinical evaluation of the 
veteran, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
gastroenterological disability or 
disabilities was/were incurred or 
aggravated by the veteran's military 
service.  The examiner should provide 
reasons and an explanation for any 
opinion provided.  

2.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report 
under 38 C.F.R. § 3.655 (2007).  A copy 
of the examination notification should be 
associated with the claims file.  Failure 
to appear for any scheduled examination 
should be noted in the claims file.

3.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a medical 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining issue on 
appeal.  If the benefit is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


